Title: Thomas Jefferson to Clotworthy Stephenson, 3 November 1809
From: Jefferson, Thomas
To: Stephenson, Clotworthy


          Sir  Monticello Nov. 3. 09.
          An absence from home has prevented my sooner acknoleging the reciept of your letter of Oct. 16. on looking into my papers I find nothing respecting you but your letter of Feb. 24. 09. requesting to be informed of the result of the your documents & claims for services at the Marine barracks. the date of that letter will suggest the press of business which prevented an answer. with respect to your papers I can only say that according to the invariable course of business they must have been referred to mr Smith, the then Secretary of the Navy, first to be acted on & then to be filed in his office: and what confirms this is that I have examined my papers with that office as far back as the beginning of 1807. and do not find yours among them. indeed, my if I can trust my memory, I think I recollect that I recieved mr Smith’s explanations verbally in a conversation on h your case. but for this I should rely more on his memory than my own, which is a very bad one. he will inform you on this head & probably enable such a search as may find your papers which I have no doubt are in the Navy office. it is out of my power to give any other account of them than the present. I tender you my salutations with wishes that your search may be succesful
          
            Th:
            Jefferson
        